Citation Nr: 9905668	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-06 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left foot, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for gunshot wound 
scars of the left leg, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

In February 1996, the Board remanded this matter to the RO 
for further development.  For reasons set forth below, the 
Board finds that the Remand directives have not been 
satisfied.  

In an Informal Hearing Presentation dated in January 1998, 
the veteran's representative raised a claim for service 
connection for a left knee disability on a secondary basis.  
In addition, the representative has asserted that a claim for 
service connection for bilateral pes planus had not been 
adjudicated by the RO as instructed by the Board in the 
February 1996 Remand.  As these matters have not been 
developed or adjudicated by the RO, they are referred thereto 
for appropriate action.  


REMAND

In the February 1996 Remand, the Board directed the RO to 
provide the veteran a VA examination with the examiner's 
review of the veteran's claims file to include consideration 
of a November 1989 VA examination and radiology reports.  The 
Board notes that the veteran was accorded a VA examination in 
April 1996 pursuant to the Remand; however, it is not clear 
whether the examiner reviewed the veteran's entire claims 
file.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991)

In addition, the examiner was requested to identify any 
objective evidence of pain or functional loss due to pain 
associated with the bullet wound residuals.  The Board notes 
that the report of the April 1996 examination reflects that 
the veteran had a number of complications involving non 
service-connected disabilities of the left foot including pes 
planus, a bunion deformity and hammertoes with calluses over 
the proximal interphalangeal joint.  The physical examination 
revealed that the veteran walked with an antalgic gait and 
that the veteran demonstrated limitation of motion of the 
left ankle.  However, the examiner did not distinguish 
pathology associated with the veteran's service-connected 
residuals of a gunshot wound to the left foot from the noted 
non-service-connected disorders.  In addition, the examiner 
indicated that posterior muscle groups were likely penetrated 
from the gunshot wound.  Also, X-ray reports of the left 
lower extremity referred to in the examination report have 
not been associated with the veteran's claims file.  

The Board points out that the April 1996 VA examiner 
indicated by illustration two scars over the left calf area 
and one scar over the left foot.  The examiner noted pain on 
palpation over the scars. In an April 1996 rating decision, 
the RO increased the disability for the service-connected 
scars to 10 percent pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code (DC or Code) 7804 (1998).  The Board notes that other 
diagnostic codes may also be for application in this matter.  
Specifically, DC 7805 may allow for evaluations higher than 
10 percent for scars based on limitation of function of the 
affected part.  DC 7805.  
As to the scars noted on the left foot, the Board points out 
that service medical records indicate that the veteran 
incurred scars of the left foot when he incurred the gunshot 
wound to his left foot and leg.  The veteran is service-
connected for compound fracture of the fourth metatarsal 
secondary to gunshot wound with foreign bodies retained.  The 
United States Court of Veteran's Appeals has held that 
separated ratings are applied for scars.  Esteban v. Brown, 6 
Vet. App. 256, 262 (1994).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the current 
severity of his service-connected left 
lower extremity disabilities. The claims 
folder and copy of the REMAND must be 
available to the examiner for review 
prior to the examination.  The examiner 
must review the veteran's claims file 
prior to the examination.  The examiner 
should state whether the veteran's claims 
file was reviewed.  All indicated 
studies, including x-rays and range of 
motion studies in degrees, should be 
performed.  The examiner is requested to 
distinguish pathology associated with the 
residuals of the gunshot wound of the 
left foot and leg from pathology 
associated with any non service-connected 
disorder(s).  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
bullet wound residuals of the left leg 
and foot.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  The examiners 
are also requested to specifically 
provide a description of all associated 
scarring.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

3.  Inasmuch as the United States Court 
of Veterans' Appeals (Court) held in 
Stegal v. West that a remand creates a 
right in the veteran to compliance with 
the instructions contained therein, the 
RO must review the examination reports 
resulting from the above-requested 
development, and assess compliance with 
the above instructions.  Stegal v. West, 
11 Vet. App. 268 (1998).  Thereafter, the 
RO should readjudicate the claims on 
appeal with consideration of 38 C.F.R. 
§§ 4.40, 4.45 and 4.56, if appropriate.  
The RO must also readjudicate the claim 
for an increased rating for residuals of 
a gunshot wound of the left foot with 
consideration of a separate evaluation of 
any associated scarring of the left foot 
and leg consistent with Esteban v. Brown, 
supra.    

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


